920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl S. HUNTER, Plaintiff-Appellant,v.Marion BAKER, Defendant-Appellee.
No. 90-6673.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-89-2080-3)
Earl S. Hunter, appellant pro se.
Nancy Chastain Wicker, Leventis, Strom & Wicker, Columbia, S.C., for appellee.
D.S.C.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Earl S. Hunter appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Hunter filed his notice of appeal on the day he filed a timely Fed.R.Civ.P. 59 motion to alter and amend the judgment of the district court.  A timely Rule 59 motion has the effect of nullifying a notice of appeal filed before the disposition of that motion.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Therefore, this Court does not have jurisdiction to hear the appeal, and we dismiss for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.